DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  The title recites, “USER EQUIPMENT, METHOD BY A USER EQUIPMENT, AND NETWORK NODE”. The title of invention is “technically inaccurate and non-descriptive”. [See 37 CFR 1.72(a) and MPEP § 606]. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “USER EQUIPMENT, METHOD BY A USER EQUIPMENT, AND NETWORK NODE FOR GENEARTING A GRIP PATTERN NOTIFICATION THROUGH A USER INTERFACE BASED ON A RADIO CHARACTERISTICS” or equivalent thereof.
Appropriate correction is required.

Response to Amendment
The preliminary amendments to the specification and the claims filed on 10/20/2020 have been accepted and entered for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0358991 A1 to Kwok in view of US 2019/01268461 A1 to Ai.
Regarding claims 1 and 18, Kwok teaches a user equipment (user equipment 104, Fig. 1, 2, 5 and paragraphs [31-32]) and a method (the user equipment is configured to perform a method, paragraphs [31-32] and Fig. 4), UE comprising:
antennas (antennas 102, Fig. 1 and paragraph [31]);
transceiver circuitry (transceiver circuitry, paragraph [47]) connected to the antennas to transmit and/or receive signals (connected to the antenna to transmit and receive signals, paragraphs [31, 47]);
a user interface (user interface, paragraphs [22, 50] and Fig. 5) configured to generate notifications to users (configured to generate notifications/alerts to users, paragraphs [50, 66]);
a processor (processor, paragraphs [22, 34, 62]) connected to the transceiver circuitry and the user interface (processor is configured to perform the functions of the UE, thus connected to the transceiver circuitry and the user interface, paragraphs [22, 34, 62]);
a memory (a memory, Fig. 5 and paragraphs [22, 62]) storing program code that is executed by the processor to perform operations (for storing instructions that, when executed by the processor, cause the UE to perform the functions, paragraphs [22, 62]) comprising:
obtaining a radio characteristics measurement for at least one of the antennas (obtaining a signal quality for at least one of the antennas, paragraphs [24, 36, 47-48, 55, 60]);
responsive to the radio characteristics measurement satisfying a grip pattern reconfiguration rule, selecting a grip pattern (when the obtained signal quality indicating a [current] grip pattern has to be modified, identifying a new grip pattern for a user, paragraphs [36, 42, 48, 50]); and
generating a grip pattern notification through the user interface based on the grip pattern that was selected (notifying the user via a visual feedback, i.e. via user interface of the UE, of the new grip pattern, paragraph [50]).
However, Kwok does not explicitly teach a “set of grip patterns”.
Ai teaches selecting a grip pattern from among a set of grip patterns (selecting a grip pattern among a set of grip patterns, i.e. grip with two hands, grip with one hand, grip in different orientation, see paragraphs [64-65, 66-69, 87]) and generating a grip pattern notification through a user interface based on the grip pattern that was selected (notifying a user with a selected grip pattern via a user interface, see paragraphs [64-65, 66-69, 87]) .
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of selecting a grip pattern from among a set of grip patterns as taught by Ai, with the teachings of Kwok, for a purpose of increasing thus increasing a possibility of selecting a suitable grip pattern by providing a set of grip patterns for selection (see Ai, paragraphs [64-65, 66-69, 87]) .
Regarding claim 2, the combination of Kwok and Ai further teaches a display device (the UE includes a display device, see Kwok, see Fig. 1, 2, 5, see Ai, Fig. 1-2) wherein generating the grip pattern notification through the user interface based on the grip pattern that was selected, comprises:
controlling the display device to display a graphical representation and/or textual description of where the user's fingers and/or palm should be positioned to grip the UE to improve communication performance of the UE (displaying an image/visual representation and/or textual description of how the user should hold the UE to improve communication performance of the UE, see Kwok, paragraphs [22, 50], see Ai, paragraphs [55, 65]).
Regarding claim 3, the combination of Kwok and Ai further teaches wherein controlling the display device to display the graphical representation and/or textual description of where the user's fingers and/or palm should be positioned to grip the UE to improve communication performance of the UE, comprises:
selecting a graphical picture of a hand gripping a UE from among a set of graphical pictures of hands gripping UEs based on the grip pattern that was selected, wherein each of the graphical pictures in the set indicate different grip patterns of how the hands grip the UEs (displaying an image showing how the user should grip the UE, see Kwok, paragraphs [22, 50], see Ai, paragraphs [55, 65], from among a set of visual perspectives of grip patterns, see Ai, paragraphs [64-65, 66-69, 87]); and
controlling the display device to display the selected graphical pictures (displaying the selected image showing how the user should grip the UE, see Kwok, paragraphs [22, 50], see Ai, paragraphs [55, 65]).
Regarding claim 5, Kwok further teaches wherein generating the grip pattern notification through the user interface based on the grip pattern that was selected, comprises:
estimating a UE communication performance improvement that would be obtained if the user changes how the UE is gripped based on content of the grip pattern notification (determining that the UE communication performance improvement, i.e. interference would be reduced, if the user changes how the UE is griped/held based on the notification, paragraphs [48-50]); and
controlling the display device to display an indication of the estimate of the UE communication performance improvement (displaying an indication that the user should change his or her holding to improve UE communication performance, paragraphs [48-50, 56-59]).
Regarding claim 7, Kwok further teaches wherein estimating the UE communication performance improvement that would be obtained if the user changes how the UE is gripped based on content of the grip pattern notification, comprises:
estimating an increased communication quality of the UE that is predicted to occur if the user grips the UE according to content of the grip pattern notification (determining the communication quality of the UE would be increased if the grip pattern of the user is modified based on the selected grip pattern, paragraphs [48-50]); and controlling the display device to display an indication of the estimate of the increased communication quality (displaying an indication notifying the user to change his or her grip pattern to increase communication quality, i.e. alleviate an obstruction of signal, paragraphs [22, 37, 48-50, 56-60]).  
Regarding claim 12, the combination of Kwok and Ai further teaches:
repeating the obtaining, the selecting, and the generating over a time period (repeating/periodically performing the steps of obtaining, selecting and notifying over a time period, see Kwok, paragraphs [55-60], see Ai, paragraph [67]);
determining over the time period, effects that different selected ones of the grip patterns in the set have on the radio characteristics measurements (determining whether the selected grip pattern has resulted in improvement of the signal quality, see Kwok, paragraphs [57-60]); and
based on the effects that are determined, adapting operations for selecting a grip pattern from among the defined set of grip patterns (adapting a grip pattern, i.e. maintaining the grip pattern or not, if the signal quality has been improved, see Kwok, paragraphs [57-60]).
Regarding claim 13, the combination of Kwok and Ai further teaches wherein responsive to the radio characteristics measurement satisfying a grip pattern reconfiguration rule, selecting the grip pattern from among the set of grip patterns, comprises:
determining at least one of a spatial location of the UE (determining a spatial location of the UE, see Kwok, paragraph [41], see Ai, paragraphs [76, 77, 82, 102]) and a pose of the UE relative to a rotational reference system (or determining a location/pose of the UE relative to a rotation point, see Ai, paragraphs [38, 73, 102]); and
selecting the grip pattern from among the set of grip patterns based on a result of the determination (selecting the grip pattern from among the set of grip patterns based on the spatial location see Kwok, paragraphs [41, 42, 48], see Ai, paragraphs [76-78, 82, 102], or pose of the UE relative to the rotation point, see Ai, paragraphs [38, 73, 78 102]).
Regarding claim 14, the combination of Kwok and Ai further teaches: 
repeating the obtaining, the selecting, and the generating over a time period (repeating/periodically performing the steps of obtaining, selecting and notifying over a time period, see Kwok, paragraphs [55-60], see Ai, paragraph [67]); 
determining over the time period, effects that different ones of the grip patterns in the set, which were selected based on the radio characteristics measurements satisfying the grip pattern reconfiguration rule, have on at least a communication quality of the UE (determining whether the selected grip pattern has resulted in improvement of the signal quality, see Kwok, paragraphs [41-42, 57-60]); and 
based on the effects that are determined, forecasting what effect the grip pattern that is selected from the set will have on communication performance of the UE (based on the determination, identifying whether the selected grip pattern would result in improvement of the signal quality see Kwok, paragraphs [41-42, 57-60]); and 
controlling the display device to display an indication of the forecasted effect of the grip pattern that is selected (displaying the identification to the user, paragraphs [41-42, 57-60]).
Regarding claim 15, the combination of Kwok and Ai further teaches: 
repeating the obtaining, the selecting, and the generating over a time period for a set of applications being executed by the UE (repeating/periodically performing the steps of obtaining, selecting and notifying over a time period, see Kwok, paragraphs [55-60], see Ai, paragraph [67], for a set of applications, i.e. applications that using the antennas for communications, see Kwok, paragraphs [13, 36, 42-43], see Ai, paragraphs [49, 62]); 
determining over the time period, effects that different ones of the grip patterns in the set, which were selected based on the radio characteristics measurements satisfying the grip pattern reconfiguration rule, have on communication performance of the UE when executing the applications in the set (determining whether the selected grip pattern has resulted in improvement of the signal quality, see Kwok, paragraphs [57-60]); 
identifying one of the applications among the set that is being executed by the UE (based on the determination, identifying whether the selected grip pattern would result in improvement of the signal quality, see Kwok, paragraphs [41-42, 57-60]); and 
selecting the grip pattern from among the set of grip patterns based on the determined effect of the grip pattern on the UE communication performance of the one of the applications (selecting the grip pattern that has an improvement on the signal quality for communication, of the applications on the UE, see Kwok, paragraphs [41-42, 57-60]).
Regarding claim 16, the combination of Kwok and Ai further teaches: 
determining when the UE has become substantially stationary for at least a threshold time (determining that the user has not using the UE a period/time interval, see Kwok, paragraph [60], see Ai, paragraphs [70, 73, 75, 79]); and 
responsive to determining that the UE has become substantially stationary for at least the threshold time, initiating a determination of whether the radio characteristics measurement satisfies the grip pattern reconfiguration rule (when the UE is stationary for a period, determining whether the obtained signal quality is indicating that a [current] grip pattern has to be modified, identifying a new grip pattern for a user, see Kwok, paragraphs [36, 42, 48, 50], see Ai, paragraphs [64-65, 66-69, 87]), and responsive to the grip pattern reconfiguration rule being satisfied performing the selection of the grip pattern and the generating of the grip pattern notification (notifying the user via a visual feedback, of the new grip pattern, see Kwok, paragraph [50], see Ai, paragraphs [64-65, 66-69, 87]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0358991 A1 to Kwok in view of US 2019/01268461 A1 to Ai and further in view of US 2017/0251343 A1 to Robbins et al. (hereafter refers as Robbins).
Regarding claim 20, Kwok teaches the messages containing information indicating effects that different grip patterns among a set have on communication performance of the UEs (data contains information indicating different grip patterns have on communication performance of the UEs, paragraphs [42-45, 55-57]); 
selecting a grip pattern (when the obtained signal quality is indicating that a [current] grip pattern has to be modified, identifying a new grip pattern for a user, paragraphs [36, 42, 48, 50]); and 
communicating a grip pattern notification message toward the one of the UEs, the grip pattern notification message indicating the grip pattern that was selected (notifying the user via a visual feedback, on the UE(s), of the new grip pattern, paragraph [50]).
However, Kwok does not explicitly teach “a network node comprising: a network interface configured to be connected to a network for communication with user equipment, UEs; a processor connected to the network interface; a memory storing program code that is executed by the processor to perform operations comprising:  receiving messages through the network interface from UEs, the messages containing information indicating effects that different grip patterns among a set and contain characteristics of the UEs corresponding to a timeframe while the effects were determined, the characteristics indicating at least one of spatial locations of the UEs  and poses of the UEs relative to a rotational reference system; generating a repository that associates the effects with the characteristics of the UEs; receiving a message from one of the UEs; selecting a grip pattern from among the set of grip patterns using content of the grip pattern selection request message as a reference pointer within the repository”.
Ai teaches a network node (a network node in a cloud, Fig. 5 and paragraphs [51, 55]) comprising:
a network interface configured to be connected to a network for communication with user equipment, UEs (the network node is configured to receive measurement data from the UEs, paragraphs [51, 55], thus including a network interface configured to be connected to a network/cloud for communication with the UEs); 
a processor connected to the network interface (a processor for processing the measurement data received via the network interface, paragraphs [51, 55] and Fig. 3); 
a memory storing program code that is executed by the processor to perform operations (a memory for storing instructions which when executed by the processor cause the processor to perform the functions, paragraphs [51, 55, 112] and Fig. 3) comprising: 
receiving messages through the network interface from UEs (receiving measurement data from the UEs, paragraphs [51-55]), the messages containing information indicating effects that different grip patterns among a set (the measurement data indicating effects of different grip patterns on the UEs, paragraphs [51-55]) and contain characteristics of the UEs corresponding to a timeframe while the effects were determined (and timeframe when the measurements are determined, paragraphs [56, 70, 75, 79]), the characteristics indicating at least one of spatial locations of the UEs (determining a spatial location of the UE, see Ai, paragraphs [76, 77, 82, 102]) and poses of the UEs relative to a rotational reference system (or determining a location/pose of the UE relative to a rotation point, see Ai, paragraphs [38, 73, 102]); 
generating a repository that associates the effects with the characteristics of the UEs (storing the effects of grip pattern with the characteristics of the UEs, paragraphs [51-55]); 
receiving a message from one of the UEs (receiving [current] characteristics of the UEs on a regular basis, paragraphs [64, 67, 84-86]); 
selecting a grip pattern from among the set of grip patterns using content of the grip pattern selection request message as a reference pointer within the repository (selecting a grip pattern from among the set of grip patterns, i.e. grip with two hands, grip with one hand, grip in different orientation, using the characteristics of the UEs as a reference pointer within the repository, see paragraphs [64-65, 66-69, 87]); and 
communicating a grip pattern notification message toward the one of the UEs, the grip pattern notification message indicating the grip pattern that was selected (notifying a user with a selected grip pattern via a user interface of the UE, see paragraphs [64-65, 66-69, 87]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a network node comprising: a network interface configured to be connected to a network for communication with user equipment, UEs; a processor connected to the network interface; a memory storing program code that is executed by the processor to perform operations comprising:  receiving messages through the network interface from UEs, the messages containing information indicating effects that different grip patterns among a set and contain characteristics of the UEs corresponding to a timeframe while the effects were determined, the characteristics indicating at least one of spatial locations of the UEs  and poses of the UEs relative to a rotational reference system; generating a repository that associates the effects with the characteristics of the UEs; receiving a message from one of the UEs; selecting a grip pattern from among the set of grip patterns using content of the grip pattern selection request message as a reference pointer within the repository as taught by Ai, with the teachings of Kwok, for a purpose of reducing functionality of the UEs, by employing the network node for storing the associations between the grip patterns and the effects with the characteristics of the UEs and receiving the selected grip pattern from the network node (see Ai, paragraphs [50-51, 55]) and furthermore increasing a possibility of selecting a suitable grip pattern by providing a set of grip patterns for selection (see Ai, paragraphs [64-65, 66-69, 87]).
However, the combination of Kwok and Ai does not explicitly teach receiving “a request” message. 
Robbins teaches a method comprising:
receiving a selection request message from one of the UEs (a network node, i.e. management service system, Fig. 3, receives a configuration selection request message from a UE, Fig. 3, step 4, and paragraphs [34-35]); 
selecting a pattern from among the set of patterns using content of the selection request message as a reference pointer within a repository (the network node selects a configuration from among the set of configurations using content of the configuration selection request message as a reference pointer within a storage 131, paragraphs [32, 34]); and 
communicating a notification message toward the one of the UEs, the notification message indicating the pattern that was selected (the network node notifies the UE of the selected configuration, paragraphs [34-35] and Fig. 3, step 6).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a receiving a selection request message from one of the UEs, selecting a pattern from among the set of patterns using content of the selection request message as a reference pointer within a repository, and communicating a notification message toward the one of the UEs, the notification message indicating the pattern that was selected as taught by Robbins, with the teachings of combination of Kwok and Ai, for a purpose of providing the grip pattern upon receiving the grip pattern selection request message from the UE, thus reducing workload for the network node, by simply perform the functions upon requested (see Robbins, paragraphs [34-35] and Fig. 3, step 6).

Allowable Subject Matter
Claims 4, 6, 8-11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0356980 A1 discloses based on a current grip pattern of a user, re-configuring antenna arrays of the UE, to increase channel quality and/or maximize battery life (paragraphs [77-79]).
US 2017/0117929 A1 discloses providing a frame/case to guide a user to grip the UE to improve UE communication (abstract and paragraphs [52-55, 61]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        April 29, 2022